06/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0264


                                          DA 20-0264
                                                                      FILED
STATE OF MONTANA,                                                      JUN 2 9 2020
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
            Plaintiffand Appellee,                                    Ststp of Montana



      v.
                                                                  ORDER

JEREMY CORD WOODS,

            Defendant and Appellant.



       Appellant Jeremy Cord Woods has filed a Motion for a 90-day Extension of Time
within which to file his opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
filed on or before October 15, 2020.
      DATED this          day ofJune, 2020.
                                                 For the Court,



                                                 By